Citation Nr: 1244436	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for lumbar spine disability.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  This decision continued a 20 percent rating for back strain with mild arthritis and scoliosis, and denied the Veteran's claim for entitlement to TDIU.  

In September 2012, a Board remand directed that the Veteran receive a new VA examination so that information could be obtained regarding the Veteran's range of motion in her lumbar spine during flare ups.  As explained further below, the Veteran failed to report to the scheduled examination.  As a result, the Board finds there has been substantial compliance by the Appeals Management Center (AMC) with the remand.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's service-connected back strain with mild arthritis and scoliosis has been manifest by forward flexion in excess of 30 degrees; there is no showing of ankylosis.  

2. The Veteran's back strain with mild arthritis and scoliosis is not shown to prevent him from securing and following substantially gainful employment consistent with her educational and occupational background.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for back strain with mild arthritis and scoliosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5235-43 (2012).  

2. The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent letters in December 2007 and May 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Here, the Board remanded this claim in September 2012 so that an opinion could be obtained regarding functional loss that might occur during flare ups.  See September 2012 Board Remand.  The Board finds that proper notice was given to the Veteran at her last known address; however, she failed to report to the examination.  It is observed that no communications have been returned to the Board as undeliverable.  Further in this regard, the Veteran wrote her address on a VA Form 21-8940 in April 2012.   

In light of the above, the Board finds there has been substantial compliance with the last remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Where the veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2012).  Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  

The Board finds the Veteran lacked good cause to miss the scheduled examination as she has given no reason for missing the examination.  However, the Board will consider this claim and rate it based on the evidence out of fairness to the Veteran, as she did report to the earlier examination that was later deemed inadequate for rating purposes.  If the examiner had done a thorough job then there would have been no need for a follow-up examination and the claim would have been evaluated based on the evidence at hand.   

The Veteran indicated she is receiving Social Security Administration (SSA) disability benefits.  These records were requested and a negative response was provided in May 2008 (see also March 2012 formal finding of unavailability memorandum).  She was informed that these records were unavailable in April 2012.  

Finally, the Veteran complained that the January 2008 examiner was prejudiced against her; she claimed he accused her of trying to obtain drugs from him and yelled at her.  However, a review of the examination report does not support these contentions.  In any event, to the extent she believes the examination to be inadequate, she was afforded the opportunity for another examination pursuant to the September 2112 Board remand; however, she failed to report for that examination.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

The Board must discuss competency and credibility when adjudicating a claim.  A veteran is competent to testify to factual matters of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Court noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2) (2012) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  When deciding claims for increased disability ratings, the Board must particularly consider the credibility of a claimant's statements reporting symptoms.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009) (noting that the Board's failure to discuss a veteran's report of symptoms combined with a failure to address her credibility rendered its statement of reasons or bases inadequate).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2012).  Also, the entire rating period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2012).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2012).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  Pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).  

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2012).  

The Board must evaluate disabilities under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).  

The General Rating Formula for Diseases and Injuries of the Spine for DCs 5235-5243 provides for the rating of disabilities of the spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the relevant parts of the formula are as follows: 

Unfavorable ankylosis of the entire spine (100 percent); 
Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); 
Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); and 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gaiter abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  38 C.F.R. § 4.71a (2012).  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, Note (2).  

Intervertebral Disc Syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2012).  Note (1) of 38 C.F.R. § 4.71a, DC 5243 states that an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Board finds that at no point has the Veteran been diagnosed with IVDS or been prescribed bed rest by a physician during the rating period on appeal for a period of time that would warrant an increased rating; that is incapacitating episodes having a total duration of at least four weeks during the past twelve months which would warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 5243.  As a result, the disability should be rated under the General Formula.  Id.  

Degenerative arthritis of the spine (DC 5242) is rated under DC 5003, which addresses degenerative arthritis generally.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2012).  Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion.  

Here, the Veteran is already receiving a 20 percent rating under DC 5242 for degenerative arthritis of the spine.  

Based on all available evidence for this applicable period, the Board does not find that an increased rating is warranted.  As will be discussed below, at no point does the evidence show any ankylosis or forward flexion of 30 degrees or less.  Indeed, there are no significant objective findings supporting pathology of pain to award an increase.  Only subjective and inconsistent reports of radiating have been found.  Thus, the rating assignment currently in effect appropriately reflects the Veteran's disability picture throughout the rating period on appeal.  

The Veteran contended in her August 2007 claim that she needed help with cookware and groceries.  She also reported trouble sleeping due to discomfort.  In her April 2009 notice of disagreement, she stated that she could only achieve pain relief by sitting in a recliner.  She could not keep going to the emergency room because it did not help and staff became upset with her for going.  

In a June 2009 statement, the Veteran requested a new VA examination and indicated that she was on SSA disability for depression.  In her January 2010 appeal, she reported that she was unable to work and earn enough to live.  Further, she was unable to perform daily tasks at home.  In undated lay statements, a roommate and her son stated the Veteran is always in pain, normal tasks, including sitting and standing, were difficult for her, and she needed help around the home.  

In January 2008, a VA examination report showed complaints of radiating pain to the knee and ankle.  Her back pain was chronic.  Flare ups (precipitated by weather, bending, sitting and lifting) lasted about a day a couple times per week and at times required her to get assistance.  She denied tingling, numbness, incontinence (except stress), bed rest, or paresthesias.  She used the assistive devices of a TENS unit, cane brace, and tub bars; she was prescribed pain medicine.  She had been unemployed since 2000.  

Objectively, the Veteran had a normal gait.  There was no spasm, gross deformity, increased skin temperature, redness, or warmth of the lumbar area.  Sensory, strength and deep tendon reflex findings were normal.  There was no real discomfort, difficulty with range of motion, effusion edema, erythema, tenderness palpable deformity or instability found.  The Veteran was unable to heel-toe walk due to reported instability.  

Range of motion was taken after repetitive motion of the spine three times.  All measurements (below) were limited by pain.  

Forward flexion
65 Degrees
Extension
10 Degrees
Right lateral flexion
25 Degrees
Left lateral flexion
25 Degrees
Right lateral rotation
40 Degrees
Left lateral rotation
40 Degrees

An X-ray showed severe degenerative vacuum disc disease at L3-4.  It was noted that any radiculopathy was subjective; there were no objective findings.  The examiner stated that additional limitation of motion could not be determined without resort to mere speculation.  

At a November 2009 VA spine examination, the Veteran described symptomatology similar to that noted at the previous examination, and added that she had been receiving trigger point injections which provided monthly relief.  She had used a TENS unit and worn the back brace but stopped due to excessive weight loss.  Flare ups were now only occurred every other month, were precipitated by unknown events and cleared up after three to seven days.  She was independent in activities of daily living.  She claimed to have worked as a secretary but had to stop because she was unable to carry mail weighing over five pounds.  

Findings were much the same as at the last examination.  She gave way on manual muscle testing of hip flexors, but strength was 5/5 on both legs.  She had a walking boot, which prevented some testing.  She had a reciprocal gait with the cane.  
Range of motion findings did not change after repetition with pain at the end of movement.  

Forward flexion
0 to 60 Degrees
Extension
0 to 10 Degrees
Right lateral flexion
0 to 30 Degrees
Left lateral flexion
0 to 30 Degrees
Right lateral rotation
0 to 25 Degrees
Left lateral rotation
0 to 25 Degrees

In the case of lateral rotation, her range of motion actually increased to 30 degrees, bilaterally, with repetitive movement.  In so case did motion decrease with repetition.  Regarding flare-ups, the examiner declined to estimate the degree of lost motion associated therewith.

In April 2011, the Veteran denied any definitive radiation of pain.  She indicated that she self-treated by staying in bed, but there was no prescribed bed rest.  She still used a cane, but a back brace was left at home.  She was able to drive with breaks after a half hour.  

Regarding employment, the Veteran described herself as a graphic designer who had not worked since 1999 and quit work because her husband died.  At that time, she had a nervous breakdown and her back hurt.  While working, she stopped periodically to take breaks and needed assistance to lift heavy items.  

Objectively, findings were the same as the last examination, except extreme tenderness was noted.  Posture and gait were normal, although gait was noted to be slow.  An intermittent limp appeared to be "variable."  She needed help rising from a knee bend.  Range of motion measurements ended with pain.  

Forward flexion
0 to 55 Degrees
Extension
0 to 15 Degrees
Right lateral flexion
0 to 30 Degrees
Left lateral flexion
0 to 25 Degrees
Right lateral rotation
0 to 30 Degrees
Left lateral rotation
0 to 30 Degrees

There was no limitation of motion after repetitive motion.  

The examiner reviewed VA treatment records and noted that in June 2010, the Veteran reported swimming to lose weight; in October 2010 she went on a camping trip with her roommate; and, in January 2011 she baby-sat for her granddaughter.  He found this information pertinent because it was inconsistent with her reports of being unable bend, lift, sit, stand or maintain a household due to back pain.  

Regarding these activities, it was explained by the examiner that swimming helps with low back pain.  When asked about a camping trip she denied going on any recent trip.  She indicated that she had babysat her granddaughter, but only when she was an infant weighing less than five pounds.  Currently, she could pick up the child, but not put her back on the floor.  Based on this information, the Veteran's statements regarding her background and the findings, the examiner opined that the Veteran could perform work with no lifting and that allowed her to stand and sit.  He commented: "Her willingness to work is another matter entirely."  

The examiner again declined to comment on Deluca as it relates to flare-ups, stating that to do so would be speculative.  

Finally, a December 2011 VA treatment record showed the Veteran's complaints that she said she hurt her back while bending to pick up granddaughter; she ambulated with no assistive devices and a steady gait.  

The Board finds that the Veteran is competent to report back pain and any other back symptoms.  See 38 C.F.R. § 3.159(a)(2).  Likewise, her son and roommate are competent to state what their observations as to the Veteran's symptoms and it's impact on her daily life.  However, there is some suggestion that her symptoms have been exaggerated.  For example, the VA examination in April 2011 noted that the degree of tenderness that the Veteran claimed to experience did not appear to be consistent with the physical findings.  In any event, to the extent that the Veteran does experience pain symptoms, there is no objective evidence that such pain has caused any functional limitation.  Indeed, multiple VA examinations noted that there was no decrease in range of motion with repetition.  The examiner's declined to comment as to the impact of pain on her functionality during periods of flare-up, as it was felt that such would require speculation.  In order to bolster the record and help substantiate her claim, another VA examination was ordered.  The Veteran did not report for this examination.  Thus, the Board is left without specific findings on this point.  As the record presently stands, there is no basis for an increased evaluation due to additional functional loss, to include on flare-up.  

Again, the range of motion findings of record  fail to meet the criteria for the next-higher 40 percent evaluation under the General Rating Formula, even when considering additional loss of motion with repetition.  Moreover, the medical record fails to establish any findings of ankylosis.  

Regarding a separate rating for radiculopathy, the examiner in January 2008 noted the reports were subjective and the findings were not supportive of such diagnosis.  Moreover, at that time, the Veteran did not complain of tingling, numbness, incontinence (except stress), or paresthesias.  Such symptoms were also not reported at the November 2009 VA examination, and at the April 2011 VA examination, radiating pain was not definitive.  The Board finds such symptoms were not consistently reported.  Given this and in light of the findings of the examiners, no separate evaluation is warranted in this case.  

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart, 21 Vet. App. at 509-510.  However, the record does not support the assignment of different percentage evaluations during the time period on appeal.  No staged rating is warranted.  

Additionally, the Board also finds that the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology; her complaints of back symptoms are already included in the currently assigned rating.  The assigned schedular evaluation is adequate.  Thun, 22 Vet. App. at 115.  Because the symptoms from the resulting disability are contemplated by the schedular criteria, there is no need for extraschedular consideration in this case.  

TDIU

The Board finds that a total disability rating for individual unemployability (TDIU) is not warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2012).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2012).  

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2012).  If § 4.16(a) is not met, the case shall be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities.  Id.  

Here, the Veteran's schedular rating is 20 percent; the Board is to consider whether 38 C.F.R. § 4.16(b) is for application.  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  (Here, only the Veteran only has one service-connected disability.)  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  Van Hoose, 4 Vet. App. at 363 citing 38 C.F.R. §§ 4.1, 4.15.  The assignment of a rating evaluation is itself recognition of industrial impairment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose, 4 Vet. App. at 363.  

The Board finds that a TDIU rating is not warranted here.  In addition to the April 2011 opinion by the VA examiner that the Veteran was capable of sedentary work with some accommodations (as well as the other evidence cited above), the Board finds the record otherwise shows the Veteran's service-connected disability does not preclude her from working.  

In her April 2011 TDIU application, the Veteran reported that her back disability prevented her from securing a substantially gainful occupation.  She stated that her disability first affected full-time employment in January 1999 and she last worked full time in October 1999.  Her last two jobs were clerical temping; she lost one to two days per week due to illness.  She did not leave her last job due to disability.  She had not tried to obtain employment since she became too disabled to work.  She had two years of college education.  She had no other education or training since becoming too disabled to work.  

An October 2007 VA consultation noted that she was taking care of her mother who had dementia and worked as a "temp" for fifteen to twenty years.  She liked composition, letter work, computers, and coordinating events.  She enjoyed staying busy and being challenged with variety.  She said she "[b]ranched into Graphics Business work" and did that for eight and a half years until retiring in 2000 due to physical limitations (she said she hurt so much she couldn't do her job).  She had a dog and volunteered at a local shelter fostering kittens.  She enjoyed cross-stitch, reading, art projects, and "cooking recipes from the civil war."  She reported trouble vacuuming, getting dressed and putting on shoes.  She was ordered a variety of equipment (dressing stick, grab bars, etc.) through prosthetics.  

In August 2009 VA psychosocial assessment, she characterized herself as disabled and unable to work.  She said she had an associate degree in "administrative medical assistant."  She reported having no energy, being tired all of the time and lacking any interest in doing anything.  

While the Veteran has asserted she is receiving SSA benefits, she has stated it is for a nonservice-connected disability (see June 2009 statement).  

The Board finds a referral for an extraschedular rating for TDIU is not warranted.  In coming to this conclusion, the Board has taken into account the April 2011 VA examiner's opinion that the Veteran could do sedentary work with accommodation, the Veteran's past reported vocational experience in secretarial and design positions (essentially sedentary jobs) and her education in such work.  The Board does not find a factor in the Veteran's case that takes her "outside the norm of other veterans."  Van Hoose, 4 Vet. App. at 363.  Additionally, for at least part of the time period on appeal, the Veteran appeared to be actively engaged in taking care of family members and involved in the community, which does tend to show some ability to work.  

The benefit of the doubt rule is not for application and the claims are denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  


ORDER

An evaluation in excess of 20 percent for lumbar spine disability is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


